UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
CESAR AUGUSTO TAMAYO HERRERA               )
on behalf of EDINSON PERLAZA OROBIO,      )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )    Civil Action No. 17-454 (RBW)
                                          )
CRIMINAL CHAMBER OF SUPREME               )
COURT OF JUSTICE OF COLOMBIA,             )
                                          )
              Defendant.                  )
__________________________________________)

                                  MEMORANDUM OPINION


       This matter comes before the Court on the pro se plaintiff’s Complaint and his request for

leave to add the names of the nine members of the Criminal Chamber of Supreme Court of

Justice of Colombia to his Complaint. For the reasons discussed below, the Court denies the

plaintiff’s leave to file request and dismisses his Complaint.

       It appears that the plaintiff predicates his Complaint on the proposition that there

currently “does not exist in force an extradition treaty between the United States and Colombia.”

Complaint (“Compl.”) at 2. Trial courts have the discretion to decide whether a complaint is

frivolous, and such finding is appropriate when the facts alleged are irrational or wholly

incredible. See Denton v. Hernandez, 504 U.S. 25, 33 (1992); Neitzke v. Williams, 490 U.S.

319, 325 (1989) (“[A] complaint, containing as it does both factual allegations and legal

conclusions, is frivolous where it lacks an arguable basis either in law or in fact.”). Having

reviewed the plaintiff’s Complaint carefully, the Court concludes that while difficult to assess, to

the extent that factual contentions are identifiable, they are baseless and wholly incredible.

Moreover, the plaintiff does not proffer any recognizable causes of actions, let alone any causes
of actions that are justiciable. See generally Compl. Neither does the plaintiff present any basis

for why he has standing either personally or via third party that would allow him to pursue

claims on behalf of Edinson Perlaza Orobio regarding the validity of the extradition treaty

between the United States and Colombia. See id. Finally, the plaintiff does not allege or identify

any forms of relief he seeks from the Court. See id.

           Accordingly, the Court will deny the plaintiff’s request for leave to file the names of the

nine members of the Criminal Chamber of Supreme Court of Justice of Colombia as defendants

in this matter. The Court will also dismiss the Complaint without prejudice.

           SO ORDERED this 30th day of May, 2017. 1

                                                              REGGIE B. WALTON
                                                              United States District Judge




1
    An Order consistent with this Memorandum Opinion is issued separately.

                                                         2